In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                           No. 11-025V
                                       Filed: May 24, 2013

*************************************             NOT TO BE PUBLISHED
MARIA GIUNTA,                             *
                                          *
                                          *       Special Master Zane
                                          *
                                          *       Stipulation; attorneys’ fees and costs
        Petitioner,                       *
                                          *
 v.                                       *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
        Respondent.                       *
                                          *
*************************************
Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner;
Ann Donohue Martin, United States Dep’t of Justice, Washington, DC, for Respondent.

           UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

       On May 23, 2013, the parties in the above-captioned case filed a Stipulation of Facts
Concerning Attorneys’ Fees and Costs (“Stipulation”) memorializing their agreement as to the
appropriate amount of attorneys’ fees and costs in this case. Petitioner requests a total award of

1
  Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secret or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. Absent a timely motion to redact, the decision will be made available to the public in
its entirety. If the Special Master, upon review of a timely-filed motion, agrees that the
identified material fits within the categories listed above, the Special Master shall redact such
material from the decision made available to the public. 42 U.S.C. § 300aa-12(d)(4); Vaccine
Rule 18(b).
$51,929.12, for attorneys’ fees and costs to which Respondent does not object. Petitioner’s
counsel represents that Petitioner incurred the amount of $513.16 in personal litigation costs, to
which Respondent does not object. 2 In accordance with 42 U.S.C. § 300aa-15(e), the
undersigned awards the amount to which Respondent does not object.

       Petitioner, Maria Giunta, alleged that she suffered from multiple sclerosis as a
consequence of her receipt of the human papillomavirus (“HPV”) vaccine, which vaccine is
contained in the Vaccine Injury Table, 42 C.F.R § 100.3(a), and which she received on or about
January 30, 2008 and April 14, 2008. Petitioner also alleged residual effects of this injury for
more than six months and that she has not otherwise received compensation for such injuries. A
decision awarding compensation based upon the parties’ stipulation was entered on January 4,
2013.

        Although Respondent did not concede the claim, the parties, nonetheless, settled the
matter, and an award of compensation was made. Because Petitioner was awarded
compensation, Petitioner is entitled to an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e). The undersigned also finds that the stipulated amount of $51,929.12, in
attorneys’ fees and costs and $513.16 for costs incurred by Petitioner are reasonable based on the
stage at which this matter was settled. Based on the request’s reasonableness and pursuant to
Vaccine Rule 13, the undersigned GRANTS the parties’ request as outlined in the Stipulation.
The judgment shall reflect that Petitioner is awarded attorneys’ fees and costs as follows:

       in a check made payable jointly to Petitioner (Maria Giunta) and Petitioner’s
       counsel (Ronald C. Homer of the law firm Conway, Homer & Chin-Caplan, P.C.),
       the amount of $51,929.12.

       in a check made payable to Petitioner (Maria Giunta) the amount of $513.16.

        The court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 3

       IT IS SO ORDERED.


                                                              s/ Daria Zane
                                                              Daria J. Zane
                                                              Special Master
2
  The stipulation as filed contained a discrepancy as to the amounts. Paragraph 3 stated that the
agreed amounts were $51,929.12 for attorneys’ fees and costs and $513.16 for Petitioner’s costs.
Paragraph 5 stated that the amounts to be paid were $52,442.28 in attorneys’ fees and costs and
$513.16 for Petitioner’s costs. Upon inquiry, both Petitioner and Respondent have advised
chambers that the correct, agreed-upon amounts are $51,929.12 for attorneys’ fees and costs and
$513.16 for Petitioner’s costs. Those are the amounts awarded.
3
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                  2